OPINION OF THE COURT

Per Curiam.

Petitioner moves for an order pursuant to subdivision 4 of section 90 of the Judiciary Law striking respondent’s name from the roll of attorneys on the ground that respondent is subject to automatic disbarment following his conviction in the New York State Supreme Court of a felony.
Respondent was admitted to practice by the Second Judicial Department in December, 1959. On March 5,1981 he was convicted in the New York State Supreme Court, New York County, upon his plea of guilty to the crime of grand larceny in the second degree (Penal Law, § 155.35), a class D felony.
Conviction of a felony in New York carries with it automatic disbarment pursuant to subdivision 4 of section 90 of the Judiciary Law.
Accordingly, the application by petitioner for an order striking respondent’s name from the roll of attorneys and counselors at law in the State of New York should be granted.
*343Murphy, P.J., Kupferman, Birns, Ross and Carro, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.